                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                               Case No. 17-cr-20456
                                                      Hon. Matthew F. Leitman
v.

AMOR M. FTOUHI,

          Defendant.
__________________________________________________________________/

     ORDER DIRECTING CLERK OF COURT TO UNSEAL FILINGS

      In this criminal case, the Court previously permitted the parties to file a limited

number of documents under seal. The documents were motions in limine and

attachments to the motions. In the motions, each party sought to exclude certain

evidence from admission at trial. The Court permitted the filings under seal because

the case involved substantial pretrial publicity, and the Court needed to protect the

integrity of the jury pool as the Court assessed the admissibility of the evidence in

question.

      The trial is now complete, and the Court directs the Clerk of the Court to

unseal all of the previously-sealed filings and orders in this case, except for:

             1.    ECF ##69-5, 69-6, 69-7, 69-8, 81-6, 81-7, 92-2, 92-3, 92-
      4, 92-5. Those documents are confidential communications between
      Defendant and his wife that fall within the marital communications
      privilege. Both parties agree, and the Court concludes, that such
      privileged communications should be protected from public disclosure.

                                           1
            2.     ECF ## 72, 73, and 74. Those documents consist of and/or
      describe responses by prospective jurors on their juror questionnaires.
      The responses touch on a number of private, personal, and confidential
      matters related to the prospective jurors.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: November 14, 2018


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 14, 2018, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
